Citation Nr: 1525371	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic bilateral orchalgia, postoperative status, partial excision of the appendix testes and epididymis.
 
2.  Entitlement to a compensable disability rating for service-connected residual scar, status post testicular cyst removal.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claims were previously before the Board in January 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided with a Supplemental Statement of the Case (SSOC) for his claims in August 2014.  Thereafter, the Veteran's attorney submitted an August 2014 statement from a private doctor assessing the severity of the Veteran's bilateral orchalgia.  VA examinations conducted in October 2014 pertinent to the disabilities for which increased compensation are claimed were then subsequently associated with the claims file.  The Veteran was never provided with any additional SSOCs or rating decisions which addressed the claims on appeal.

In an April 2015 statement, the Veteran's attorney specifically stated that the Veteran does not waive initial consideration of the recently submitted evidence by the RO and asked the Board to remand the Veteran's claims to allow the RO to consider the additional evidence and prepare either a rating decision or SSOC.   

Accordingly, the Board will remand the claims to the RO for initial review and consideration of the September 2014 private doctor's statement and October 2014 VA examinations in the first instance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claims based on the entirety of the evidence, to include the August 2014 statement from the Veteran's private doctor and the October 2014 VA examinations.  As noted in the prior remand, the claim for increased rating for bilateral orchalgia is on appeal from August 1991.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate SSOC and provide the Veteran and his representative an opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


